REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-18, and 21-36 are allowed because the prior art does not teach or render obvious a hockey goalkeeper leg pad with a frontal, medial and lateral portion configured to protect the wearer’s upper leg, knee, and lower leg, and a molded outer shell comprising an outermost surface of the pad and the molded outer shell comprising molded foam, an inner liner for facing the leg, and protective padding disposed between the molded outer shell and the inner liner, the padding generally conforming to the molded outer shell, and the thickness of the molded outer shell in a first region of the molded outer shell is different from the thickness of the molded outer shell in a second region of the outer shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732